MEMORANDUM OPINION
No. 04-06-00519-CV
IN THE INTEREST OF A.M.V., ET AL., CHILDREN
From the 407th Judicial District Court, Bexar County, Texas
Trial Court No. 2005-PA-00244
Honorable Fred Shannon , Judge Presiding



PER CURIAM


Sitting: Catherine Stone , Justice
  Sarah B. Duncan , Justice
  Karen Angelini , Justice


Delivered and Filed: October 25, 2006


DISMISSED FOR WANT OF PROSECUTION
 When appellant Tiffany Layman filed this appeal, she was required to pay a $125.00 filing fee.  See Tex. Gov't Code Ann.
§§ 51.207(b)(1), 51.941(a)(1) (Vernon 2005); Texas Supreme Court Order Regarding Fees Charged In Civil Cases In the
Supreme Court and the Courts of Appeals (July 21, 1998) § B.1.(a).  Appellant, however, did not pay the required filing fee;
accordingly, the clerk of this court notified appellant by letter of the deficiency and advised her the fee was due by August
14, 2006.  On September 27, 2006, when the fee remained unpaid, this court ordered that appellant must, not later than
October 9, 2006, either (1) pay the applicable filing fee or (2) provide written proof to this court that she is excused by
statute or the Texas Rules of Appellate Procedure from paying the fee. See Tex. R. App. P. 5 ("A party who is not excused
by statute or these rules from paying costs must pay -- at the time an item is presented for filing -- whatever fees are
required by statute or Supreme Court order.  The appellate court may enforce this rule by any order that is just.").  The court
advised appellant that if she failed to respond satisfactorily within the time ordered, the appeal would be dismissed.   See
Tex. R. App. P. 42.3.
 To date, appellant has neither paid the filing fee nor responded to our order. We therefore order this appeal dismissed for
want of prosecution. We further order appellant to bear all costs of this appeal.


       PER CURIAM